DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on May 7, 2021 has been entered.
 
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

Claims 1-3, 7, 10-13 are rejected under 35 U.S.C. 103 as being unpatentable over Matt (U.S. 5,765,725) in view of Eckhoff et al. (U.S. 2015/0021288).  Matt teaches a cap 14, shown in figure 2 for a container 12, having an annular open neck at 36, the cap comprising an annular collar at 58 with a longitudinal axis (vertically extending as shown in figure 2) and a diameter perpendicular thereto, and open upper and lower ends (figure 2), and a seal at 70 comprising two seal elements (divided by 72) which co-operate to form a generally cylindrical seal member, the seal elements each dimensioned to fit side by side within the annular collar (figure 2) to form a tight fit and to contact and seal against each other (in contact with each other) and to provide the cap which can be fitted onto the open neck of the container with the seal elements in contact with each other (one side of 70 is in contact with other side of 70) in a plane parallel to the longitudinal axis, and an upper surface of each seal element is exposed in the upper open end of the collar (when 80 and 92 are in open position) and wherein at least one seal element comprises at least one opening therethrough.
Matt discloses the claimed invention except for the seal element being formed from elastomeric material, and except for the seal elements sealing against the inner surface of the collar.  Eckhoff et al. teaches that it is known to provide a seal made of elastomeric material (see paragraph [0043]).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the closure of Matt with the seal element being made of elastomeric material, as taught by Eckhoff et al., in order to use a well known material with improved flexibility and resilience, and since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416. 


Regarding claim 2, both seal elements 25, 33 comprise at least one opening (through which 72, 75 extend) therethrough (figures 2-4).

Regarding claim 3, each seal element is generally semi-cylindrical (each side of 70 is semicylindrical).

Regarding claim 7, the modified invention of Matt teaches the seal having the same external diameter as the neck, therefore, the seal elements would seal against an interior surface of the collar, just as the neck engages the interior surface of the collar.

Regarding claim 10, the modified assembly of Matt discloses the claimed invention except for the seal elements having two openings.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the modified assembly of Matt with the seal elements having an additional opening, in order to dispense more quickly and since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8..


Regarding claim 11, first and second tubes 41, 42 are capable of supplying liquid from a container to which the cap is connected to a medical instrument.
.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Matt (U.S. 5,765,725) in view of Eckhoff et al. (U.S. 2015/0021288), as applied to claim 1 above, and further in view of Meurer et al. (U.S. 3.269.389).  The modified cap of Matt discloses the claimed invention except for the thread.  Meurer et al. teaches that it is known to provide a closure with a thread (see figure 3).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the modified closure of Matt with a thread, as taught by Meurer et al., in order to use a well known means to connection the collar to the container neck.


Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Matt (U.S. 5,765,725) in view of Eckhoff et al. (U.S. 2015/0021288), as applied to claim 1 above, and further in view of Drobish (U.S. 5,143,261).  The modified cap of Matt discloses the claimed invention except for the seal element comprising a recess in a lower surface to receive a rim of a container.  Drobish teaches that it is known to provide a closure with a seal element comprising a recess in a lower surface to receive a rim of a container (see elements 12 and 13a in figure 2).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the modified closure of Matt with the seal element comprising a recess in a lower surface to receive a rim of a container, as taught by Drobish, in order to make the seal removable and to simplify the manufacturing of the container.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Matt (U.S. 5,765,725) in view of Eckhoff et al. (U.S. 2015/0021288), as applied to claim 1 above, and further in view of Elliott (U.S. 7,090,072).  The modified cap of Matt discloses the claimed invention except for the third seal.  Elliott teaches that it is known to provide a container assembly with multiple seals.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the modified closure of Matt with an additional seal, as taught by Elliott, in order to be placed on a container with three compartments, and since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.

Allowable Subject Matter
Claims 4 and 9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments filed May 7, 2021 have been fully considered but they are not persuasive.  Applicant’s arguments with respect to the claims have been considered but are moot because the new ground of rejection does not rely on the primary reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  The primary reference of Matt teaches seal elements which are exposed in the upper open end of the collar, when the hinged lids are in the open position.


Conclusion
THIS ACTION IS MADE NON-FINAL.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIKI MARINA ELOSHWAY whose telephone number is (571)272-4538.  The examiner can normally be reached on Monday through Friday 7: 00 a.m. to 3:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Pickett can be reached on 571-272-4560.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NIKI M ELOSHWAY/Examiner, Art Unit 3736